UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


KENNETH A. HINTON,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       Civil Action No. 08-667 (RWR)
                                               )
CORRECTIONS CORPORATION OF                     )
AMERICA,                                       )
                                               )
       Defendant.                              )


                                   MEMORANDUM ORDER

       The complaint in this case was originally filed in the Superior Court for the District of

Columbia on March 19, 2008, and the defendants removed it alleging federal question

jurisdiction. The cause of action in this complaint is indistinguishable from the cause of action in

a complaint the plaintiff submitted to this court on February 4, 2007, which was opened as

Hinton v. Corrections Corporation of America et al., Civil Action No. 08-312 (RWR).1 That

action was resolved on the merits with summary judgment for the defendant. See id., Mem. Op.

(June 9, 2009).

       Under the doctrine of res judicata, “a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were or could have been raised in that

action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). “[A] final judgment on the merits in a prior

suit involving the same parties . . . bars subsequent suits based on the same cause of action.”



       1
          Indeed, while the one-paragraph complaint in this case is not a verbatim duplicate of
the two-paragraph complaint in Civil Action No. 08-312, plaintiff’s lengthier declaration
submitted with the complaint in this case is a verbatim duplicate of the one submitted in the
earlier case.
I.A.M. Nat’l Pension Fund v. Indus. Gear Mfr’g, 723 F.2d 944, 946-47 (D.C. Cir. 1983) (citing

Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979)). Because this complaint is based

on the same cause of action that was litigated and decided on the merits in Civil Action No. 08-

312, it is hereby

       ORDERED that the complaint in this action be, and hereby is, DISMISSED WITH

PREJUDICE as barred by res judicata.

       This is a final, appealable order. See Fed. R. App. P. 4.

       SIGNED this 9th day of June, 2009.


                                                                 /s/
                                                     RICHARD W. ROBERTS
                                                     United States District Judge




                                               -2-